This is an appeal from the judgment of the district court of Alfalfa county, Okla., in favor of the plaintiff, T.R. DeWitt, and against the defendant, Clarks State Bank, a corporation.
Plaintiff in error, in due time, and on November *Page 67 
13, 1920, served and filed its brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file answer brief, pleading, or any other instrument in said cause on appeal, within the time provided by the rules of the court, or within any extension of time granted by this court, neither has the defendant in error offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions in accordance with the prayer of the petition in error." City National Bank v. Coatney, 122 Okla. 233, 253 P. 481.
In this cause the petition in error prays that the judgment of the trial court be vacated, set aside, and held for naught, and that the cause be reversed and remanded, with directions to the trial court to enter judgment in favor of the plaintiff in error, and for $50 attorney fees and $15 costs incurred for case-made, as show by certificate of costs attached to case-made, and we find upon examination of the authorities cited by plaintiff in error they reasonably support the contention of the plaintiff in error, and we, therefore, reverse the judgment of the lower court and direct that it vacate its former judgment and enter judgment in favor of plaintiff in error for $50 attorney fees, and its costs in the sum of $15, as prayed for in its answer.
Note. — See under (1) 2 R. C. L 176; R. C. L. Perm. Supp. p. 360.